Citation Nr: 1812986	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO. 16-25 134	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


FINDINGS OF FACT

The Veteran has been diagnosed with PTSD; however, his stressor has not been verified and is not credible. 

The Veteran has been diagnosed with major depressive disorder and an anxiety disorder other than PTSD; however, these disorders are not related to an injury or disease in service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from January 1946 to March 1947. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the RO in St. Paul, Minnesota, on behalf of the RO in Winston-Salem, North Carolina.

In January 2018, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

Additional medical evidence was obtained after the most recent RO adjudication. However, a recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by a substantive appeal received on May 26, 2016, the Board will consider this evidence in the first instance.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Veteran was treated in service for various complaints, including rheumatic fever, back pain, and other joint pains. The Veteran was hospitalized in November 1946 with complaints of left knee pain and bilateral ankle pain. There are no complaints, treatment, or diagnoses pertinent to a psychiatric disorder in the service treatment records. When examined for service separation in February 1947, his psychiatric examination was normal, and, he was found to have no psychiatric symptoms.

After service, there is no record of treatment for a psychiatric disorder for many decades. There are multiple psychiatric diagnoses shown in the VA outpatient records. He has been diagnosed with PTSD, major depressive disorder, and an anxiety disorder. Private treatment records show that he has been treated for anxiety and depression since at least 2001. In February 2015, the Veteran reported that he had been taking medication for depression for 50 years. The Board observes that this would be approximately 1965, almost 20 years after he left service. 

There is no presumption of service connection for any of the conditions diagnosed in this case. The presumptions applicable to certain chronic diseases apply only to psychoses in terms of mental disorders, which have not been diagnosed here. 

The Veteran asserts that he has PTSD as a result of a stressor event in service. In a statement submitted with his claim, the Veteran asserted that, while he was stationed in the Philippines, he and a buddy were on special guard duty, sitting next to one another with their rifles across their laps, when his buddy was shot and killed.

At his initial PTSD evaluation in on January 14, 2015, the Veteran stated that, while stationed in the Philippines, he and a friend were on special guard duty when a sniper fired on them and a bullet passed between the Veteran's body and his arm and then hit his friend in the side (VBMS record 12/16/2015 at 49). 

With an April 2015 account, the Veteran submitted a service record showing the name of his buddy, and that they were assigned together on August 23, 1946, from midnight to 8:00 am. 

The RO researched the account in September 2015 with the Joint Services Records Research Center (JSRRC) and concluded that there was no record of the individual identified by the Veteran having died in service and that it had no records pertaining to the Veteran's unit in the Philippines. 

In a February 3, 2016, VA Psychiatry Note, the Veteran reported that he and his buddy were outside the gate when a guard in a guard tower mistook them for enemy soldiers and opened fire. He stated his friend was shot through the abdomen and the Veteran was covered with his friend's blood and intestines (VBMS record 01/08/2018 at 77). 

On the VA Form 9, the Veteran stated that he witnessed his buddy being killed in a friendly fire incident. 

At the Board hearing, the Veteran testified that he was assigned to guarding military vehicles because local people were trying to steal them. He and his buddy were assigned to a ditch that was visible from the gate guard that was on duty at the time, and he could see them. They got fire from the gate guard who fired the bullet which went under his arm and into his buddy. The company commander was tried by court martial because he put them in harm's way, and for not telling the gate guard where they were. In a November 21, 2017, account he noted that he was under oath not to discuss the specifics of the incident or the court marital.

After a review of all of the evidence, the Board finds that there are material inconsistencies in the various account of the claimed stressor, and that the stressor is not credible. 

Notably, the Veteran testified at the Board hearing that the gate guard shot his buddy. He provided specific details of the event. In May 2016, he confirmed that it was "friendly fire." However, in the December 2015 account, he stated that a sniper shot his buddy. 

In the February 3, 2016, account, the Veteran stated that the guard mistook the Veteran and his buddy for enemy soldiers and opened fire. However, the Board takes notice that the Japanese surrendered their forces in the Philippines on August 15, 1945. See https://ww2db.com/battle_spec.php?battle_id=27. The Veteran did not begin military service until January 1946, and he has described his stressor as occurring in August 1946, corresponding to the date of the service record showing he was on duty with his buddy. While this does not disprove a hypothetical belief on the part of the guard that there were Japanese soldiers outside the gate, he had previously described the situation as local Filipinos who were trying to steal vehicles from the compound. 

In the earliest account in January 2015, the Veteran stated that he and his buddy were sitting in a ditch with their rifles across their laps. This depicts a calm environment. However, in his hearing testimony, he stated that, at the time his buddy was shot by the gate guard, they were receiving fire from the people who were "stealing stuff." It seems unlikely that, at a time when they were receiving incoming fire, they would be seated with their guns resting in their laps. These are material inconsistencies regarding basic facts which undermine the credibility of the stressor as a whole. 

The Board observes that historical facts do not change. While memories may change, a changing memory does not add to the credibility of the account. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

The Veteran has repeatedly asserted that the base commander was tried by court martial after this incident for putting the Veteran and his buddy in harm's way. However, this is an odd assertion as it was the duty of the Veteran and his buddy to guard the compound. In one account, he stated the commander was tried for not telling the gate guard where he and his buddy were. However, in his testimony, he stated that the gate guard could see them. Also an odd element of this account is the fact that the Veteran states that he took an oath of silence regarding these events and his testimony at the court marital and therefore cannot provide more detail. However, he has already provided the key details in apparent violation of his oath. 

The Board acknowledges a November 2017 medical opinion submitted by the Veteran from his private physician, J. Spangler, MD. Dr. Spangler provided an opinion linking PTSD to the incident described by the Veteran. However, as the account is lacking in credibility, the opinion is also non-credible evidence. 

The Board also notes that routine PTSD screenings were consistently negative until December 15, 2014, which corresponds to the filing of his service connection claim in January 2015. At that time, he described nightmares about the "Japanese war," also an odd description in light of his later account linking his stressor to an encounter with local Filipinos taking place in the Philippines a full year after the Japanese had surrendered. 

As the claim is for PTSD, the Board has considered whether the claim can be substantiated based on the Veteran's fear of hostile military or terrorist activity. However, acknowledging the conflicting accounts on this point, the Veteran has testified that the individuals involved in this incident were his fellow servicemen and local thieves. Accordingly, those provisions are not applicable. 

The Board has also considered the combat rule. However, as noted above, the Japanese had surrendered their forces well prior the date of the incident described. Accordingly, the combat rule is not for application in this case. 

In sum, the Board finds that, while there is a PTSD diagnosis in this case, there is no credible stressor; and, no other acquired psychiatric disorder is related to service. In light of these findings, the Board concludes that service connection for an acquired psychiatric disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Regarding VA's duties to notify and assist, the Veteran has stated that he was informed that his service treatment records were destroyed in a warehouse fire; however, the Veteran's service treatment records are of record. They contain no information that would substantiate his assertion as to onset of a psychiatric disorder in service. Indeed, they show that he was psychiatrically normal at service separation. Moreover, in light of the Board's finding that the stressor account is not credible, no additional efforts to verify details of the account are necessary. See Soyini v. Derwinski, 1 Vet. App. 541 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). The Board finds that, in light of the inconsistencies in the Veteran's account, no further development of the claim is necessary. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: North Carolina Division of Veterans Affairs  

Department of Veterans Affairs


